 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 357 NLRB No. 2 
4 Special Touch Home Care Services, Inc. 
and 
New 
York™s Health and Human Service Union 
1199/SEIU.  
Case 29ŒCAŒ026661 
June 30, 2011 
SUPPLEMENTAL DECISION AND ORDER 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
BECKER AND HAYES
 On September 29, 2007, the National Labor Relations 
Board issued its Decision and Order in this proceeding,
1 concluding, among other things, that the Respondent, 

Special Touch Home Care Se
rvices, a home health care 
provider, violated Section 8(a)(3) and (1) of the Act by 
failing to immediately reinstate economic strikers upon 
their unconditional offer to return to work.  Subsequent-
ly, the General Counsel applied to the United States 

Court of Appeals for the Seco
nd Circuit fo
r enforcement 
of the Board™s Order.  On May 12, 2009, the court issued 
a decision denying enforcement in relevant part.
2  The 
court remanded the case for th
e Board to address the re-
lationship between what it characterized as the ﬁplant 
rule doctrineﬂ and Section 8(g) of the Act, which requires 

a unionŠbut not individual employeesŠto give advance 
notice before a strike at a health care institution. On Au-
gust 20, 2009, the Board notified the parties that it had 

accepted the remand and invited the parties to file state-
ments of position.  The General Counsel and the Re-
spondent filed statements of position.
3 The Board has delegated its 
authority in this proceed-
ing to a three-member panel.
4  After reconsidering the 
matter in light of the court™
s decision and the parties™ 
position statements, we affirm 
the prior conclusion that 
the Respondent™s failure to immediately reinstate the 
strikers violated Section 8(a)(3) and (1). 
I.  BACKGROUND
 The Respondent provides home 
health care services in 
New York City under contracts with nursing and health 
service providers.  The 
Respondent employs approxi-
mately 2500 home health aides.  At any given time, ap-

proximately 1400 are assigned to specific customers on 
an ongoing basis.  The remainder form an ﬁon-callﬂ pool 
of employees who perform sporadic or temporary as-

signments. 
                                                 1 351 NLRB 754 (2007). 
2 NLRB v. Special Touch Home Care Services
, 566 F.3d 292 (2d Cir. 
2009). 
3 The Respondent moves to strike portions of the General Counsel™s 
position statement as misrepresenting the facts and the law.  Having 
reviewed the parties™ position statem
ents and the record, we deny the 
motion. 
4 Member Pearce is recused and took no part in the consideration of 
this case. 
The Respondent™s customers have a wide range of 
physical and mental conditions ranging from depression 
to diabetes to poststroke partial paralysis.  The Respond-
ent™s employees report to work
 at the customers™ homes, 
where they provide services 
such as cleaning, shopping, 
bathing, reminding customers to take their medication, 
and observing customers for signs of immediate distress, 

such as dizziness or chest pains.  The employees are pro-
hibited from dispensing medication or providing medical 
services.  Some customers receive care around the clock; 

others receive only a few hours of care per day. 
The Respondent maintains a rule that employees who 
will not be reporting for a scheduled shift must call and 
notify the Respondent in advance.  Vice President of 
Operations Linda Keehn testified that 2 hours™ advance 

notice is the ﬁminimumﬂ and that the ﬁresponsible and 
preferredﬂ practice is for employees to call the day be-
fore.
5  When the Respondent receives notice that an em-
ployee will not be reporting to work, it arranges to send a 
replacement aide.
 On May 27, 2004, the Union, New York™s Health and 
Human Service Union 1199/SEIU, which was attempting 
to organize the Respondent™s employees, notified the 
Respondent, in writing, that the employees would engage 

in a 3-day strike starting Monday, June 7, and ending 
June 10.  It is undisputed that the Union™s notice to the 
Respondent satisfied the Union™s obligations under Sec-

tion 8(g) of the Act.
6 Between 1400 and 1500 employees were scheduled to 
work on June 7.  During the preceding week, as instruct-

ed by the state health de
partment, the Respondent con-
ducted a telephone poll of employees scheduled to work 
the following week.  In most
 instances, the Respondent™s 
agents did not refer to the strike in the poll, but simply 
asked the employees whether they would be taking any 

time off during the following week.
7  Seventy-five em-
ployees who later participated in the strike responded 
that they would not be working on June 7.  Another 48 

employees participated in the strike, but neither so in-
                                                 5 While the evidence reveals that a small number of employees rou-
tinely fail to comply with this rule
 for reasons unrelated to activity 
protected by the Act, the General Counsel did not argue that the Re-

spondent discriminated in its enforcem
ent of the rule.  Keehn testified 
that, on an average day, 1 or 2 empl
oyees who have not called in fail to 
show up for work.  Approximately 5 to 10 additional employees call in 

to report their absences late enough th
at their assignments need to be 
filled ﬁclose to the star
t of their shift[s].ﬂ 
6 Sec. 8(g) requires that ﬁ[a] labor
 organization, before engaging in 
any strike . . . at any health care in
stitution shall, not less than ten days 
prior to such action, no
tify the institution in wr
iting. . . .  The notice 
shall state the date and time that such action will commence.ﬂ 
7 The General Counsel does not allege that the poll was unlawful. 
 SPECIAL TOUCH HOME CARE SERVICES
 5formed the Respondent in response to the poll,
8 nor 
called in to inform the Respondent that they would not be 
working.
9  Of these 48 employees, 12 testified.  Ten of 
the twelve explained that they did notify the families of 

their customers of their intent to strike (and the other 2 
were not asked the question).  At a union meeting before 
the strike took place, the Union told the employees that 

they did not need to notify the Respondent if they 
planned to participate in the 
strike because the Union had 
provided notice. 
The 48 employees at issue all had regular assignments 
to specific customers.  Keehn 
testified that because of the 
48 employees™ failure to call in, 5 clients received no 
services on June 7, and some others received delayed or 
partial services.  There was no
 evidence that any of those 
individuals suffered any adverse consequences. 
Upon the striking employees™ June 10 unconditional 
offer to return to work, th
e Respondent immediately re-
instated the 75 employees who 
had stated in advance that 
they would not be working.  The remaining 48 were not 
immediately reinstated.  On
 June 14, the Respondent 
informed the latter group that they had violated the call-
in rule, but would not be discharged, because they had 
been told by the Union th
at they need not call in.
  At var-
ious times after June 14, all but 1
10 of the 48 employees 
who sought reinstatement were
 eventually reinstated, but 
not all to their prestrike customers or with the same 

number of hours, and not all to
 regular rather than on-call 
positions.
 II.  PRIOR BOARD AND COURT PROCEEDINGS
 The administrative law judge found that the failure to 
immediately reinstate the strike
rs violated Section 8(a)(3) 
and (1).  He reasoned that employees engaged in a work 
stoppage protected by the Act cannot be disciplined for 
                                                 8 The Respondent does not contend 
that any other employees failed 
accurately to inform it concerning whet
her they would be working.  In 
other words, excluding the 123 empl
oyees described above, the re-
mainder of the 1400 to 1500 employees informed the employer that 

they would be reporting to work and did so. 
9 The evidence is in conflict as to
 whether the Respondent polled all 
48 of those employees.  Keehn testified that all employees scheduled to 

work during the strike were called, and that the 48 employees in ques-
tion all said they would be working. 
 Twelve of the forty-eight employ-
ees testified.  Four of them denied
 receiving a telephone call.  Of those 
who testified that they did receive a 
call, three said th
at they told the 
Respondent they would not be taking 
any time off, either because they 
were unaware of the strike at the ti
me of the survey or had not yet de-
cided to participate.  One testified 
that he told the Respondent that he 
did not know if he would be taking an
y time off.  We need not resolve 
this factual question because we hold that the Respondent acted unlaw-

fully even if the employees did not disclose their intention to strike in 
response to the poll. 
10 Crecencia Miller was lawfully disc
harged for reasons unrelated to 
her failure to call in. 
failure to comply with a company rule ﬁrequiring them to 
get permission or give notice before they absent them-
selves from work.ﬂ  351 NLRB 754, 761 (2007).  The 
judge relied on 
NLRB v. Washington Aluminum Co.
, 370 
U.S. 9 (1962), in which the Supreme Court found that a 
walkout in protest of abnormally cold conditions in the 
plant was protected, despite the lack of advance notice 

and despite a plant rule prohibiting employees from leav-
ing work without permission.  The judge also observed 
that the advance notice requirement of Section 8(g) ap-

plies to unions, not individual employees.
11  He further 
reasoned that, even assuming a strike may be unprotected 
where there is ﬁimminent dangerﬂ to customers or 
coworkers, the evidence failed to establish such danger 
here.  Id. at 762.  A unanimous Board adopted the 

judge™s reasoning and affirmed
 the decision.  Id. at 754 
fn. 6, 757. 
In its decision, the Second
 Circuit remanded the case 
to the Board to address the ﬁi
ntersectionﬂ of Section 8(g), 
which imposes a notice requirement only on unions, and 
the ﬁplant rule doctrine,ﬂ which the court defined as 

adopting the principle that 
an employer may ﬁenforce 
neutral ‚reasonable rules covering the conduct of em-
ployees on company time.™ﬂ  566 F.3d  292, 297 (2009) 

(quoting 
Republic Aviation Corp. v. NLRB
, 324 U.S. 793, 
803 fn. 10 (1945)). 
On the one hand, the court ob
served, a plant rule that 
would require notice before striking ﬁcannot be immedi-
ately reconciledﬂ with the pr
inciple that the notice re-
quirement of Section 8(g) applies only to unions.  See, 

e.g., Montefiore Hospital & Medical Center v. NLRB
, 621 F.2d 510, 516 (2d Cir. 1980) (holding that two un-
represented physicians did not lose the protection of the 
Act when they walked out, without notice, in sympathy 
with other employees who struck after their union had 

given proper 8(g) notice).  On the other hand, the court 
reasoned, cases such as 
Washington Aluminum
, supra, 
are distinguishable because th
ey require that employees 
receive permission to leave 
work, whereas the rule at 
issue here required only that
 the employees provide no-
                                                 11 Because the Union™s notice undisput
edly complied with Sec. 8(g), 
the Board and the judge found it unnecessary to decide whether the 
Respondent was a ﬁhealth care instituti
onﬂ to which Sec. 8(g) applies.  
Before the court of appeals, the parties ﬁassume[d]ﬂ that the Respond-

ent was a health care institution.  566 F.3d at 295.  In his position 
statement on remand, the General C
ounsel stated, without elaborating 
further, that he ﬁdoes not concedeﬂ 
that issue, but considers it unneces-
sary to resolve.  The General Co
unsel, however, alleged in the com-
plaint that the Respondent was a hea
lth care institution, the Respondent 
admitted the allegation, and the case wa
s litigated on that theory.  In the 
absence of any argument to the cont
rary, we therefore assume that the 
Respondent is a health care institution and that the strike was subject to 
the requirements of Sec. 8(g). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 6 tice.  The cour
t found that 
Republic Aviation
 and 
Mon-
tefiore
 ﬁsuggest[] that there is some weighing of the in-
terests involvedﬂ in applying the relevant doctrines.  Id. 
at 300.  The court quoted dictum from 
Montefiore 
that a 
hospital receiving notice that cer
tain employees intend to 
strike ﬁwould be well-advised to inquire of the rest of its 
employees whether they plan to
 stay out in sympathy.ﬂ  
Id. at 299 (quoting 621 F.2d at 515). 
Accordingly, the court instructed the Board to deter-
mine whether the Respondent
 ﬁmay enforce its call-in 
rule and mandate compliance with its survey, reasonably 
relying on the results of both, in light of Section 8(g)™s 
requirement that only unions and not individual employ-
ees are required to give notic
e to health care employers.ﬂ  
566 F.3d at 300.  The court outlined ﬁseveral interests 

that must be balanced in resolving this issue,ﬂ including: 
 (1) the employer™s attempt to maintain a properly regu-

lated workforce, (2) the employees™ interest in striking 
(including their interest in not having to decide in ad-
vance that they wished to participate), and (3) the risk 

to the clients, including the nature of the care provided 
by the aides. 
 Id.  In particular, the court instructed the Board to ﬁexplore, 

in light of 
Montefiore Hospital
, how the limited scope of 
Section 8(g) should apply in a case where the relevant labor 

organization may have instructed employees that they need 
not inform the employer of their absence.ﬂ  Id. at 301. 
III.  PARTIES
™ POSITIONS
 The Respondent argues that the Board has found con-
certed activity unprotected when
 it violates facially neu-
tral ﬁabsence notificationﬂ rule
s, such as the ﬁcall-inﬂ rule 
at issue here.  The Respondent
 further argues that Section 
8(g) was intended to provide health care institutions with 

sufficient time to make arrangements for continuing pa-
tient care, and that the Union™
s 8(g) notice is meaningless 
if the Respondent cannot rely on its call-in rule and 

prestrike poll.  The Respondent argues that the employ-
ees™ right to strike was not infringed by the rule or the 
poll, because employees were free to change their minds 

after responding to the poll (as some did), so long as they 
called in 2 hours before their shifts began.  Finally, the 
Respondent argues that its clients have serious medical 

conditions and that there are no other company employ-
ees at the clients™ homes to provide coverage if an em-
ployee does not show up; theref
ore, the risk of harm to 
the clients justifies enforcement of the call-in rule.
12                                                  12 Because the Union did not yet represent the employees at the time 
of the strike, the Respondent conte
nds that the 8(g) notice could not 
have been made ﬁon behalf ofﬂ the aides.  The Board has squarely 

rejected that argument in 
Kapiolani Hospital
, 231 NLRB 34 (1977), 
The General Counsel ackno
wledges that the Board 
must balance the competing interests when evaluating 
rules governing conduct in the workplace. 
 But the Gen-
eral Counsel further asserts 
that Section 8(g)™s 10-day 
notice requirement, combined 
with the principle that a 
strike will be deemed unprotected if employees fail to 
take reasonable precautions to protect the employer™s 

plant, equipment, or products from foreseeable imminent 
danger, already strikes the proper balance.  The General 
Counsel contends that, because proper notice was given 

pursuant to Section 8(g) and the strike, which was pre-
ceded by 10 days™ written notice, did not place clients in 
imminent danger, application of the call-in rule was not 
necessary to protect the Respondent™s legitimate inter-
ests. IV.  DISCUSSION
 For the reasons explained below, we hold that the Re-
spondent was not entitled to deny immediate reinstate-

ment to the strikers who did not disclose their intent to 
strike in response to the Respondent™s survey or other-
wise comply with the Respondent™s call-in rule.  A dif-

ferent result would be contrary to the balance struck by 
Congress in Section 8(g) of the Act, unnecessary to pro-
tect the Respondent™s legitimate interests under existing 

Board precedent, and unduly burdensome of the right to 
strike. A.  Statutory Provisions 
It is beyond dispute that the right to strike is central to 
the Act, a core right protected by Section 7, and separate-
ly and expressly preserved in Section 13, which recites 

that ﬁ[n]othing in this Act, except as specifically provid-
ed for herein, shall be construed so as either to interfere 
with or impede or diminish in any way the right to strike 
or to affect the limitations or qualifications on that right.ﬂ  
See NLRB v. Erie Resistor Corp.
, 373 U.S. 221, 233 
(1963).  The Board and courts have consistently held that 
employees generally have the right to strike without 
providing advance notice, even at health care facilities 

(so long as there is complia
nce with the 
notice require-ments of Section 8(g)).
13                                                                               
enfd. 581 F.2d 230 (9th Cir. 1978), stating that an employee ﬁwas free 
to join the strike and could, w
ithout jeopardizing her rights under the 
Act, trade on, as it were, the 10-day notice of the Union, even though 
she was neither a member of nor represented by the Union, and had 

herself given no notice.ﬂ  We adhere to that precedent. 
13 For example, in 
Bethany Medical Center
, 328 NLRB 1094, 1094 
(1999), the Board held that laboratory employees at a medical center 

who struck to protest working conditions without any union involve-
ment had ﬁthe right to strike 
without prior notice.ﬂ  See also 
Washing-
ton Aluminum
, supra, 370 U.S. at 15Œ17; 
Montefiore
, supra, 621 F.2d at 
515; cf. 
NLRB v. Pratt & Whitney Air Craft Division
, 789 F.2d 121, 
131 (2d Cir. 1986) (employer violated
 Sec. 8(a)(1) by advising employ-
 SPECIAL TOUCH HOME CARE SERVICES
 7It is equally clear that health care institutions have a 
legitimate interest in ensuring that patients are adequate-
ly cared for during a strike. 
 As originally enacted, the 
Act specifically exempted em
ployees of nonprofit hospi-
tals from its coverage.  In 1974, however, Congress 
amended the Act to extend statutory protectionŠ
including the right to strikeŠto such employees.
  In en-
acting the 1974 amendments, Congress faced, and ulti-
mately carefully balanced, two conflicting interests: 
 On the one hand, it was noted that it is unjust to deny to 

the employees of nonprofit hospitals the rights granted 
to employees in other industries to organize and bar-
gain collectively.  On the other hand, special protection 
seemed necessary when dealing with health care insti-

tutions in order to assure continuity of patient care. 
 Walker Methodist Residence
, 227 NLRB 1630, 1630 
(1977).  To accommodate both of those competing con-
cerns, Congress (1) amended the Act to cover employees of 
nonprofit hospitals; (2) added Section 8(g), requiring labor 

organizations to give 10 days™ written notice before striking 
or picketing a health care institution; and (3) amended Sec-
tion 8(d) to provide that ﬁ[a]ny employee . . . who engages 

in any strike within the appropriate period specified in [Sec-
tion 8(g)], shall lose his status as an employee of the em-
ployer.ﬂ  That is, an employee who engages in a strike de-

spite her union™s failure to comply with Section 8(g) loses 
statutory protection. 
The 10-day notice requiremen
t in Section 8(g) ﬁis in-
tended to give health care institutions sufficient advance 
notice of a strike or picketing to permit them to make 
arrangements for the continuity of patient care.ﬂ  S. Rep. 
No. 93
Œ766 at 4 (1974), reprinted in 1974 U.S.C.C.A.N. 
3946, 3949.  In other words, Congress adopted Section 
8(g) and amended Section 8(d) precisely to address the 

concerns raised by the Respondent and the Second Cir-
cuit in this case.  The statutory notice obligation, howev-
er, is imposed only on labor organizations, not on indi-

vidual employees.
14 Section 8(g) and the amendment to Section 8(d) repre-
sent Congress™ finely tuned balance of competing inter-

ests.15  Indeed, the legislative history of the 1974 
                                                                              
ees that they were required to call in each day of a strike and give a 
reason for their absence). 
14 See 
Montefiore, supra, 621 F.2d at 515Œ516; 
Kapiolani Hospital
, supra, 231 NLRB at 42; 
Walker Methodist Residence, 
above at 1631. 
15 As Senator Javits (the ranking Republican on the Senate Commit-
tee that reported the bill) explained, 
ﬁThe provisions of the bill . . . have 
been carefully tailored to meet the particular problems posed by labor-
management disputes involving heal
th care institutions.ﬂ  Subcommit-
tee on Labor, Senate Committee on Labor and Public Welfare,
  Legisla-tive History of the Coverage of Nonprofit Hospitals Under the National 
Labor  Relations Act, 1974, 
Committee Print, 93d Cong. 2d Sess. 98 
amendments reflects Congress™ specific intent that the 
Board not restrict the rights 
of healthcare employees in 
any manner other than that expressly set forth in the 
amendments.
16 The courts have recognized this limitation on the 
Board™s authority, observing that: 
 [T]he Board is not free to draw the line elsewhere even 

in a well-intentioned belief that broader protection of 
the public interest in health care outweighs the resulting 

imposition on employees. 
 Laborers Local 1057 v. NLRB
, 567 F.2d 1006, 1015 (D.C. 
Cir. 1977) (holding that 8(g) notice was not required before 
a strike called by unions representing nonhealthcare em-

ployees involved in construction and renovation of hospital 
facilities, even though picket
ing would take place partially 
on hospital property).  The Board has acted accordingly.  

See, e.g., 
Kapiolani Hospital
, above at 42 (ﬁ[T]o impose a 
limitation [through adjudication] would be to embark upon 
the very amendatory process again which [the chief Senate 

sponsor of the amendments] cautioned.ﬂ). 
                                                                              
(Nov. 1974) (Senate floor May 2, 1974).  The legislative history makes 
clear that the provisions of the 1974 amendments represent a congres-
sional compromise.  As Senator Domi
nick explained in his individual 
views appended to the Senate Committ
ee Report, the legislation ﬁrepre-
sents a compromise between those par
ties favoring simple repeal of the 
existing exemptions from Taft-Hartley coverage for nonprofit hospitals 

and some of those resisting such a 
repeal.ﬂ  S. Rep. No. 93-766 at 39 
(reprinted in 1974 Legislative History 
at 46).  Senator Cranston also 
affirmed on the Senate floor that the 
legislation ﬁrepresents . . . a very 
carefully developed and finely tuned balance of competing considera-
tions and philosophies to develop a 
procedure that will, at the same 
time, protect labor and manageme
nt rights and promote good health 
care.ﬂ  1974 Legislative History at 91 (Senate floor May 2, 1974).  
Having arrived at what it expressly 
considered a compromise, Congress 
did not intend for the Board to tip 
the balance in one direction or the 
other in order to better protect one
 set of the competing interests. 
16 As Senator Harrison Williams, Chairman of the Committee on 
Labor and Public Welfare and a chief sponsor of the legislation, stated 
during debate of the 1974 amendments: 
This legislation is the product of compromise, and the National Labor 
Relations Board in administering th
e act should understand specifical-
ly that this committee understood th
e issues confronting it, and went 
as far as it decided to go and no further and the Labor Board should 
use extreme caution not to read into this act by implicationŠor gen-
eral logical reasoningŠsomething that
 is not contained in the bill, its 
report and the explanation thereof. 
120 Cong. Rec. 22575 (daily ed. July 10, 1974), reprinted in 
1974 
Legislative History 
at 361.  Senator Williams
 concluded his observa-
tions concerning the legislation: 
My overriding point is that in this
 carefully tailored legislation Con-
gress decided to treat the health car
e industry uniquely in certain re-
spects. It decided to go so far, an
d no more. I trust this bill will be 
treated by the NLRB and its Genera
l Counsel in the same spirit, and 
not as an excuse to . . . substitute its will for that of the Congress. 
1974 Legislative History 
at 364 (Senate floor July 10, 1974) (120 Cong. 
Rec. 22576). 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 8 If the balance established by Congress in the 1974 
amendments is imperfect, it is up to Congress, not the 
Board, to adjust it. 
B.  The Board™s ﬁImminent Dangerﬂ Doctrine 
Apart from the restrictions imposed on unions and em-
ployees under Section 8(g) and (d), ﬁthere is nothing in 
the Act which imposes greater restrictions on the activi-

ties of employees in the health care industry than em-
ployees of any other industry.ﬂ  
East Chicago Rehabilita-
tion Center
, 259 NLRB 996, 1000 (1982), enfd. 710 F.2d 
397 (7th Cir. 1983), cert. denied 465 U.S. 1065 (1984).  
Nevertheless, any strike, including a strike by employees 
of a health care institution, is unprotected if the employ-
ees ﬁfail to take reasonable
 precautions to protect the 
employer™s plant, equipment, or products from foreseea-

ble imminent danger due to sudden cessation of work.ﬂ  
Bethany Medical Center
, supra, 328 NLRB at 1094Œ
1095 (citing 
Marshall Car Wheel & Foundry Co.
, 107 
NLRB 314 (1953), enf. denied 218 F.2d 409 (5th Cir. 
1955)); see also 
Montefiore
, supra, 621 F.2d at 516. 
To establish imminent danger, however, ﬁmore must 
be shown than that the [str
ike] caused inconvenience.ﬂ  
East Chicago Rehabilitation Center v. NLRB, 
710 F.2d 
397, 404 (7th Cir. 1983), affg. 
East Chicago
, supra.
  In 
Bethany Medical Center
, supra, the Board held that a 
walkout by cardiac catheterization lab employees pre-
ceded by only 15 minutes™ 
notice was protected, even 
though scheduled procedures were delayed and the strik-
ers refused to return to perform an unscheduled, emer-
gency procedure.  Id. at 1094, 1094Œ1095.  Similarly, in 

East Chicago
, the Board found that a spontaneous 2-hour 
walkout by 17 nurses™ aides was protected.  Although 
some patient care schedules were ﬁnot completely ad-
hered to,ﬂ there was ﬁno showing that the strike jeopard-
ized any patient™s safety or health.ﬂ  Above at 996 fn. 2.  

The reviewing court affirmed the Board™s finding, de-
spite evidence of delays in serving of patients™ meals, 
administering medication, changing the bed sheets of 

incontinent patients, and removing the body of a patient 
who had died.  710 F.2d at 405.  Finally, in 
Montefiore, supra, the Second Circuit af
firmed the Board™s conclu-
sion that the strike was prot
ected despite a drastic reduc-
tion in the number of workers on duty: the normal com-
plement of workers at the struck clinic consisted of 10 to 

12 physicians and 24 to 27 other personnel; during the 
strike, only 1 physician, 3 nurses, and a receptionist re-
mained on duty.  621 F.2d at 512, 515. 
Notably, in each of these 
cases, no 10-day notice was 
given relating to the employees at issue, because no un-
ion was involved in their strike.  We are not aware of any 

case in which the Board has he
ld that a strike was unpro-
tected because it created an
 ﬁimminent dangerﬂ despite 
the fact that it had been preceded by written notice in 
compliance with Section 8(g).
17 C.  The Respondent™s Call-In Rule 
It is against the foregoing backdrop that we examine 
the Respondent™s call-in rule.  The Second Circuit in-
structed the Board to consider
 the intersection of Section 
8(g) and what the court denominated the ﬁplant rule doc-

trine.ﬂ  The Board has neve
r articulated a categorical 
principle that an employer
 may always apply a pre-
existing, neutral plant rule, even if it restricts employees™ 

Section 7 rights.  In fact, the Board and courts have long 
held that employers may not discipline or discharge 
strikers based on plant rules that forbid employees from 
leaving their jobs without permission.
18 In the present case, however,
 the court correctly point-
ed out that such ﬁpermissionﬂ rules are different from the 
Respondent™s ﬁnotificationﬂ rule.  In so doing, the court 
cited two cases in which the Board upheld discipline of 

employees who engaged in otherwise protected, concert-
ed activity, but who violated ﬁnotificationﬂ rules:  
Terry 
Poultry Co.
, 109 NLRB 1097 (1954), and 
General 
Chemical Corp.
, 290 NLRB 76, 83 (1988). 
In 
Terry Poultry
, two employees in a chicken pro-
cessing plant left the production line to present a griev-

ance to management.  They did not give notice to anyone 
before doing so, despite a plant rule prohibiting employ-
ees from leaving the production line without first arrang-

ing with fellow employees or the foreman to perform 
their duties during their absen
ce.  As a result, chickens 
went through the line unprocessed and had to be repro-

cessed later.  The employer discharged the two employ-
ees.  A divided Board found the discharges lawful.  The 
majority reasoned that the rule was not adopted for a 
discriminatory purpose and there was no indication that 
permission to leave the line would have been denied.  

Therefore, the Board conclude
d, the rule was ﬁnot an 
unreasonable impedimentﬂ to protected activity.  109 
NLRB at 1097Œ1098.
                                                  17 Nevertheless, under appropriate 
circumstances, we would enter-
tain an argument that despite prior notice, a strike, or particular em-

ployees™ participation in a strike
, created an imminent danger. 
18 See, e.g.,
 Washington Aluminum
, supra; 
Go-Lightly Footwear
, 251 
NLRB 42, 44 (1980) (walkout was protected even though it violated 

rules that employees could not le
ave without permission or without 
punching out; activity does not lose pr
otection because of violations of 
ﬁthose kinds of work rulesﬂ).  See also
 Wilshire at Lakewood
, 343 
NLRB 141, 144 (2004), vacated on
 other grounds 345 NLRB 1050 
(2005), rev. on other grounds 480 F.3d 1161 (D.C. Cir. 2007) (holding 
that the maintenance of a rule 
prohibiting nursing home employees 
from ﬁwalking off the shiftﬂ without permission was not unlawful, but 
stating that a different conclusion li
kely would have been reached if 
there had been any reco
rd evidence that the ru
le had been applied 
against Sec. 7 activity). 
 SPECIAL TOUCH HOME CARE SERVICES
 9In General Chemical
, the employer manufactured and 
processed hazardous chemicals.  When employees struck 
unexpectedly, two were suspended for walking off their 
jobs without complying with a plant rule that required 

employees to be properly relieved before leaving their 
work stations.
19  No actual damage to the plant or equip-
ment resulted.  The employer contended that the two 

employees could have avoided discipline by either shut-
ting down their equipment or notifying their supervisor 
before leaving.  The judge, whose conclusion the Board 

adopted without comment, found the suspensions lawful.  
The judge reasoned that the employer™s conduct was 
ﬁconsistent withﬂ 
Terry
 as well as with cases holding that 
striking employees must ta
ke reasonable precautions to 
avoid imminent danger to the employer™s plant.  The 

judge further found that, ﬁ[w]hen balanced against the 
significant danger involved,ﬂ the restriction on protected 
activity was minimal, and ther
e was no evidence of un-
lawful motivation.  Id. at 83Œ84. 
Terry and General Chemical
 do not stand for the gen-
eral proposition that enforcement of ﬁnotificationﬂ rules 

during a strike is always lawful.
  They are distinguisha-
ble from the present case on several grounds. 
 First, and 
most importantly, there was no advance notice of the 

concerted activity in either of the prior cases.  Here, 
through the Union™s 8(g) notice, the Respondent knew 
about the strike 10 days in a
dvance.  As a result of that 
notice, the Respondent conducted a poll through which it 
learned that the strike would have a very limited scope. 
Second, Terry Poultry
 and 
General Chemical
 involved 
employees leaving their workstations during work time.  
Similarly, in this case, the Second Circuit drew what it 
described as the ﬁplant rule doctrineﬂ from language in 
the Supreme Court™s decision in 
Republic Aviation
, su-pra, permitting ﬁan employer to enforce neutral ‚reasona-

ble rules covering the conduct of employees on company 
time.™ﬂ  566 F.2d 289, 297 (1977) (quoting 
Republic Avi-
ation
, supra at 803 fn. 10).  
Republic Aviation
 did not 
involve a strike or a ﬁnotificationﬂ rule, but rather a rule 
prohibiting soliciting in the wo
rkplace.  324 U.S. at 795.  
Such a rule, the Supreme Co
urt recognized, implicates 
the ﬁright of employers to maintain discipline 
in their 
establishments
.ﬂ  Id. at 798 (emphasis added).
20  Terry 
Poultry
 and 
General Chemical
 implicate that employer 
interest, but this case does not: there is no evidence that 
                                                 19 Three employees who struck after complying with the rule were 
not disciplined. 
20 In 
Republic Aviation
, despite the fact that the rule against solicita-
tion in the workplace was what the Second Circuit would describe as a 
neutral ﬁplant rule,ﬂ the Supreme Court upheld the Board™s conclusion 
that the rule could not be categori
cally applied to limit otherwise pro-
tected activity. 
any employee left a customer™s
 home in order to join the 
strike.21  We believe that this is a distinction of sub-
stance.  It is highly unusual
Šand almost inevitably dis-
ruptiveŠfor employees to walk off the job.  In contrast, 

it is not unusual for some employees not to appear for 
work, even without prior noti
ce; thus, employers typical-
ly have systems in place to insure coverage (as the Re-

spondent did here).  Indeed, in this case, as described 
above, the evidence showed that on any given day, one 
or two employees failed to appear for work without prior 

notice, and 5 to 10 gave notice so late that replacements 
had to be found at the last minute. 
Third, the holding in 
General Chemical
 is not based 
solely on the existence of a plant rule; the Board also 
found that the walkout resulted in significant danger to 

the chemical plant.  Above 
at 83.  Here, the evidence 
fails to show such danger.  As to the five customers who 
received no replacement aide 
on June 7, the Respondent 
presented no evidence regarding their disabilities or con-
ditions that would enable the Board to determine whether 
they were endangered.  Similarly, although some of the 

other 43 clients received delayed coverage, the Respond-
ent presented no evidence regarding the length of or the 
potential consequences, if any, of the delay.
22  In the pre-
vious cases involving health care institutions described 
above, the Board found the potential dangers insufficient 
to deny employees the protection of the Act, even though 

the circumstances created by the strike in each case ap-
peared to present a far greater potential risk to patients 
than that involved here.
  See Bethany, supra; 
East Chica-
go, supra; 
Montefiore
, supra. 
Furthermore, although ﬁpermissionﬂ rules are different 
from ﬁnotificationﬂ rules, a requirement of individual 
notice is nevertheless an impediment to Section 7 activi-
ty.  In 
Savage Gateway Supermarket
, 286 NLRB 180 
(1987), enfd. mem. 865 F.2d 1269 (6th Cir. 1989), the 
Board held that an absence notification rule is ﬁa less 
formidable impediment to 
protected activityﬂ than a 
permission rule, but ﬁis a restrictive condition nonethe-
less.ﬂ23  The Act protects ﬁconcer
ted activity,ﬂ such as a 
                                                 21 For this reason, the Second Circuit found the prior cases ﬁslightly 
inapposite.ﬂ  566 F.3d at 298. 
22 Moreover, Respondent official Kee
hn testified that on the morning 
of June 7, the Respondent was ﬁaccepting cancellations [from strikers] 

up to the start of the shift . . . even
 though technically it was really too 
late for them to call out.ﬂ  It also
 appears from Keehn™s testimony that, 
on June 7, if an aide had not checked in 20 minutes after the start of her 

shift, the Respondent sought a replacement.
  The Respondent intro-
duced no evidence indicating that, in
 these cases, initiating the search 
20 minutes earlier would have made 
a difference in the Respondent™s 
ability to obtain a replacement in time
 to meet the needs of the custom-
er. 
23 The same is true in the present case.  Although the burden of com-
plying with the Respondent™s call-in rule is not heavy, the rule might 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 10strike, precisely because Co
ngress believed that, individ-
ually, employees could not and would not effectively 
protect their legitimate interests.  Yet a notice rule, ap-
plied to such concerted activity, requires that each indi-

vidual inform the employer of her intention to engage in 
concerted activity in order for the activity to be protect-
ed.  The premises of the Ac
t, Congress™ decision to im-
pose a duty to give notice only on unions, and our expe-
rience with labor-management 
relations all suggest that 
permitting an employer to compel employees to provide 

individual notice of participation in collective action 
would impose a significant burden on the right to strike, 
both as to individual empl
oyees and employees as a 
group. Not only would indivi
dual employees be faced 
with the potentially intimidating prospect of telling their 

employer that they intend to take action that the employ-
er might view unfavorably, but the ability of employees 
as a group to mount an effective strike would also de-

pend on the willingness of i
ndividual employees to so 
notify the employer. 
Unlike either 
Terry Poultry
 or 
General Chemical
, Sav-
age Gateway
, supra, involved an employee who did not 
report to work (because of th
e presence of a picket line).  
It is thus the most closely 
analogous Board precedent to 
the present case.
24  The 
Savage Gateway
 Board conclud-
ed that the employee™s failure to comply with the notice 
rule did not justify her termination.  Addressing the em-

ployer™s interest in the enforcement of the notice rule, the 
Board recognized that ﬁit be
st suits an employer™s con-
venience to know in advance exactly who will and who 

will not support a strike,ﬂ but reasoned that the law does 
not require that a strike be conducted in a manner most 
conducive to the continued operation of the employer.  
Above at 183.  Nothing in the law, the Board concluded, 
ﬁsuggests that employers are 
free to restrict protected 
concerted activities through application of work rules 
simply on a showing that enfo
rcement of such rules will 
help assure efficient operations during a strike.ﬂ  Id. at 

183Œ184.  The Board held: 
 [U]nless an employer shows that the business justifica-

tion supporting a notice requirement is sufficiently 
compelling to outweigh unrestricted exercise of pro-
tected activity, it is not free to discharge an employee 

for failure to comply with that rule. 
 Id. at 183.  The Board found no such justification in 
Savage 
Gateway.
                                                                               
well deter employees from decidi
ng fewer than 2 hours in advance 
whether to strike or might simply chill 
the exercise of the right to strike. 
24 On this point, our dissenting 
colleague appears to agree. 
Any suggestion, as in the di
ssent, that, as a health care 
institution, the Respondent had a more compelling busi-
ness justification for enforcing its notice rule than existed 
in 
Savage Gateway
, despite its receiving 10 days™ written 
notice of the strike and co
nsequently conducting a pre-
strike poll,
25 threatens the careful balance of interests 
established by Congress in Section 8(g).  If health care 

institutions had been free to condition the protection of 
strikes on employees™ provision of prior notice, there 
would have been no need for Congress to adopt either 

Section 8(g) or the amendment to Section 8(d).  But 
Congress recognized that legislation was required, and it 
made a clear choice to impose a notice requirement only 
on unions and to specify that
 health care employees lose 
the protection of the Act only 
when they strike after their 
union has failed to give the required notice.  The argu-
ment that healthcare employer
s should be able to require 
additional notice from employees must be directed to 

Congress, not the Board.
26 Accordingly, we find that the failure of some of the 
strikers to comply with the call-in rule did not justify the 

Respondent™s failure to reinstate those strikers upon their 
unconditional offer to return to work. 
D.  The Respondent™s Prestrike Poll 
In addition to citing its call-in rule, the Respondent al-
so contends that the strikers
™ failure to give accurate re-
sponses to its telephone poll,
 conducted the week before 
the strike, justified its decision not to reinstate them.  In 
making this argument, the Respondent relies on dictum 
contained in 
Montefiore Hospital
, supra.  There, the Se-
                                                 25 The 8(g) notice alone left the Respondent uncertain as to exactly 
which and how many of its 1400 workers would participate in the 
strike, and therefore uncertain as to how many replacement aides would 

be needed and for which clients.  As
 we explain in the next section, 
however, the Respondent™s poll substantially answered those questions 
and a poll fully complying with re
quired safeguards might have been 
even more enlightening.  Of the 
approximately 1400 employees polled, 
the evidence indicates that 97 percent 
accurately stated their intentions.  
Thus, the poll, despite its imperfec
tions, provided the Respondent with 
very accurate information about the scope of the strike.  It is not at all 
clear to us that adding a threat of
 discipline for inaccurate responses 
(which employees may well have assu
med they were under in this case) 
would have produced even more accurate results. 
26 Nothing in the dissent would confine our colleague™s position to 
the facts of this case.  To the contrary, if adopted, it would permit every 

healthcare employer to show the type
 of ﬁ‚sufficiently compelling™ 
business justificationﬂ th
e dissent finds here under 
Savage Gateway
.  That result would impermissibly read
just the balance struck by Con-
gress.  Our decision, contrary to 
the dissent™s suggestion, grants no 
ﬁspecial immunityﬂ to healthcare empl
oyees.  It merely holds that once 
their union has complied with the st
atutory notice requirement and they 
have been subject to a pre-strike poll that would be unlawful in other 
industries, their employer must s
how more than was shown here to 
demonstrate a ﬁbusiness justifica
tion supporting a[n additional] notice 
requirement that is sufficiently 
compelling to outweigh unrestricted 
exercise of protected activity.ﬂ  
Savage Gateway
, above at 183. 
 SPECIAL TOUCH HOME CARE SERVICES
 11cond Circuit stated that when ﬁa union has given notice 
of its intention to strike, the hospital would be well-
advised to inquire of the rest of its employees whether 
they plan to stay out in sympathy.  An employee who 

strikes after promising to show up may well forfeit pro-
tection under the Act.ﬂ  621 F.2d at 515. 
The court™s dictum in 
Montefiore
 concerned employ-
ees not covered by a prior 10-day notice.  As explained, 
the physicians who struck in 
Montefiore did so in sympa-
thy with employees in a unit represented by a union that 

had given the required 8(g) notice.  The court™s reference 
to ﬁthe restﬂ of the employees thus refers to those 
not covered by the 8(g) notice.  In 
Montefiore, therefore, 
unlike here, the hospital had no notice whatsoever that 
the physicians might strike.
 Moreover, the 
Montefiore court did not examine the 
Board™s extensive jurisprudence concerning employer 
interrogation and polling.  Under most circumstances, it 

is unlawful for an employer to systematically question 
employees about their union activity.
  See generally 
Johnnie™s Poultry Co.
, 146 NLRB 770, 775Œ776 (1964), 
enf. denied 344 F.2d 617 (8th Cir. 1965).  In a limited 
exception to this general rule, the Board permits a health 
care employer that has receive
d notice of a strike to poll 
employees about their intent to participate, provided the 
employer gives the employees 
express assurances against 
reprisal.  In 
Preterm, Inc.
, 240 NLRB 654, 656 (1979), 
the Board stated: 
 In enacting Section 8(g), Congress was concerned 

about insuring the continuity of patient health care.  
Accordingly . . . once an employer receives a 10-day 
notice and a strike therefore appears imminent he may 
properly attempt to determine the need for replace-
ments by asking employees if they intend to strike. 
 See also 
Continental Manor Nursing Home
, 233 NLRB 
665, 676 (1977).  In conducting such a poll, the employer 

has ﬁan obligation [1] to explain fully the purpose of the 
questioning, [2] to assure the employees that no reprisals 
would be taken against them as a result of their response, 

and [3] to refrain from otherwise creating a coercive atmos-
phere.ﬂ  
Preterm
, above at 656. 
In this case, there is no 
record evidence demonstrating 
that the Respondent complied with either of the first two 
conditions of a lawful poll.
27  Importantly, it seems likely 
that an express assurance of nonretaliation would have 
                                                 27 Given that most of the Respondent™s telephone calls to employees 
did not mention the strike but simp
ly asked if the employee would be 
taking time off, it seems unlikely that the Respondent met the require-
ment of ﬁexplain[ing] fully the purpose of the questioning [or] as-
sur[ing] the employees that no repris
als would be taken against them as 
a result of their response.ﬂ  
Preterm, Inc.
, above at 656. 
led some number of the 48 employees who indicated that 
they would be working, but who later struck, to provide 
more forthcoming answers.
28 The Board™s requirement that
 an employer ﬁassure the 
employees that no reprisals would be taken against them 
as a result of their responseﬂ 
to a prestrike poll necessari-
ly implies that the employer cannot engage in such re-

prisal.
29  The Respondent contends that the right to poll 
employees is useless if the employer cannot punish those 
who do not respond accurately.  But we are aware of no 

Board or court decisions holding that employees who 
change their minds or who choose for other reasons to 
participate in a strike, after having told the employer in 
response to a lawful poll that they do not plan to partici-
pate, lose the protection of the Act.  It is one thing to 

permit a poll that would otherwise amount to unlawful 
interrogation.  It is quite another to say that the poll may 
be backed up by the threat of discipline or discharge for 

engaging in  protected concerted activity not disclosed in 
response to the interrogation.  Such a result would effec-
tively impose an individual notice obligation on health 

care employees, when Congress chose not to impose any 
such obligation.
30  For all of the reasons explained earli-
er, we decline to adopt such a rule. 
V.  CONCLUSION
 Existing law protects the interests of healthcare em-
ployers like the Respondent, as well as the patients they 

care for, in three distinct wa
ys.  First, Congress required 
unions (but not employees) to provide 10-days™ written 
notice of a strike.  Armed with that knowledge, the em-

ployer can, as the Respondent did here, make arrange-
ment for coverage using su
pervisors, individual replace-
                                                 28 Contrary to the suggestion in the dissent, there is no evidence of 
any concerted effort to mislead the Respondent in responding to the 

poll.  Several employees testified that
 they were unaware of the strike 
at the time of the poll or had not ye
t decided to participate.  One em-
ployee testified she informed the Respondent that she was not sure 

whether she would report when she had, in fact, decided to strike.  In 
addition, the Union told employees
, in accordance with current law, 
discussed infra, that they did not need to notify the Respondent of their 

intent to participate in the strike 
in light of the Union™s 10-day noticeŠ
a factor that the Second Circuit found warranted consideration.  566 
F.3d 292, 301 (2009). 
29 Our dissenting colleague asserts th
at we ﬁclearly dislikeﬂ the poll-
ing jurisprudence.  But we neither 
like nor dislike the precedent.  Un-
like our colleague, however, we apply it, including its requirement of 

ﬁno reprisals.ﬂ  
Preterm
, above at 656. 
30 While asserting that his position is
 ﬁa narrow one,ﬂ confined to a 
situation where a prestrike poll has been conducted and some employ-

ees respond that they will work, but later strike, our dissenting col-
league does not acknowledge the full im
plications of adopting his posi-
tion as it would permit any healthcare
 employer to adopt a call-in rule 
and enforce it as here.  This would effectively render the required as-
surance of nonretaliation in relation to responses to the poll empty and 
require individual notice contrary
 to Congress™ clear intent. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 12ments, and temporary agencies.  Second, the Board per-
mits an employer which has 
received a 10-day notice to 
obtain additional information concerning the precise 
scope of the impending strike by polling employees, so 

long as the employer satisfi
es the conditions for insuring 
that the poll is not coercive.  Such a poll here provided 
the Respondent with very significant information about 

the limited scope of the strike and might have yielded 
more had the required assurance of nonretaliation been 
given.  With this information, the employer can refine its 

arrangements for coverage, knowing that it should ar-
range for some number of supplemental replacements to 
be available to work in the 
event that (as occurred here) 
additional employees choose to strike.  An employer can 
also alert its customers to the possibility of a strike and 

ask that they notify it immedi
ately if they learn in ad-
vance (as many customers here did) that a worker plans 
to strike or if a worker fails to appear.  Finally, when the 

strike occurs, an employer
 operating in the healthcare 
field, like those outside of 
healthcare, can discipline par-
ticular employees who cease work without taking ﬁrea-

sonable precautions to prot
ectﬂ the employer™s plant, 
equipment, or patients ﬁfrom foreseeable imminent dan-
ger due to sudden cessation of work.ﬂ  
Bethany Medical 
Center
, supra, at 1094Œ1095.
31 We do not believe that relevant provisions of the Act, 
Section 8(g) and (d), permit us to endorse any additional 

burden of health care employees
™ exercise of the right to 
strike.  Nor, in any case, does the balancing of interests 
in which the Second Circuit instructed us to engage in 

this case justify the Respondents™ actions here.
  Accord-
ingly, we adhere to the Board™s original finding that the 
Respondent™s failure to immedi
ately reinstate the strikers 
upon their unconditional offer to return to work violated 
Section 8(a)(3) and (1). 
REMEDY
 Having found that the Respondent has engaged in cer-
tain unfair labor practices, we find that it must be ordered 

to cease and desist and to take certain affirmative action 
designed to effectuate the policies of the Act.  Such af-
firmative action shall include 
offering the strikers rein-
statement to their former a
ssignments or, if those as-
signments are no longer available, to substantially equiv-
alent assignments, and making them whole for any loss 

of earnings and other benefits.  As described in our prior 
                                                 31 Given these existing legal protections of health care consumers, 
the dissent™s suggestion that our de
cision places health care employers 
in a worse position than other empl
oyers is unfounded.  Our colleague 
would simply substitute his own j
udgment of what protections are 
necessary and appropriate for the carefully tailored and unambiguous 
statutory terms. 
Decision and Order in this case,
32 as to strikers who were 
refused reinstatement and therefore suffered a cessation 
of employment, backpay shall be computed on a quarter-
ly basis from the date of such refusal less any net interim 

earnings, as prescribed in 
F. W. Woolworth Co.,
 90 
NLRB 289 (1950).  As to strikers who were reinstated, 
just not to their former a
ssignments, and who therefore 
did not suffer a cessation of employment, backpay shall 
be calculated pursuant to 
Ogle Protection Service
, 183 NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971). 
Interest on backpay shall be computed in accordance 
with 
New Horizons
, 283 NLRB 1173 (1987), and com-
pounded daily as provided in 
Kentucky River Medical 
Center
, 356 NLRB 6 (2010). 
ORDER 
The National Labor Relations Board orders that the 
Respondent, Special Touch Home Care Services, Inc., 
Brooklyn, New York, its officers, agents, successors, and 

assigns, shall 
1.  Cease and desist from 
(a) Failing and refusing to immediately reinstate eco-
nomic strikers who offered to return to work to their 
former positions of employment or to substantially 
equivalent positions of employment. 
(b) Interrogating employees 
about their support or ac-
tivities for New York™s Health & Human Service Union 
1199/SEIU. 
(c) In any like or related manner interfering with, re-
straining, or coercing employ
ees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
2.  Take the following affi
rmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, offer to 
those strikers who have not yet returned to their former 
jobs, or those who have had their hours or other terms 

and conditions of employment changed since the strike, 
immediate and full reinstatem
ent to their former posi-
tions of employment or, if those jobs no longer exist, to 

substantially equivalent positions, without prejudice to 
their seniority or any other rights or privileges previously 
enjoyed. 
(b) Make whole the striking employees who uncondi-
tionally offered to return to work on June 8, 2004, or at 
the end of the strike on June 10, 2004, and who were not 

reinstated immediately, for 
any and all losses incurred 
due to the denial of reinstatement to their normal as-
signments, with interest, in the manner set forth in the 

remedy section of this decision. 
(c) Within 14 days from the date of this Order, remove 
from its records all reference to the unlawful actions tak-
                                                 32 See 351 NLRB 754, 758, 765Œ766 (2007). 
 SPECIAL TOUCH HOME CARE SERVICES
 13en against the 47 discriminatees, and within 3 days there-
after advise them in writing that this has been done and 
that these actions shall not be used against them in any 
way. 
(d) Preserve and, within 14 days of a request, or such 
additional time as the Regional Director may allow for 
good cause shown, provide 
at a reasonable place desig-
nated by the Board or its agents, all payroll records, so-
cial security payment reco
rds, timecards, personnel rec-
ords and reports, and all other records, including an elec-

tronic copy of such records 
if stored in electronic form, 
necessary to analyze the amount of backpay due under 
the terms of this Order. 
(e) Within 14 days after service by the Region, post at 
its facility in Brooklyn, New York, copies of the attached 

notice marked ﬁAppendix,ﬂ printed in English, Spanish, 
Russian, and Chinese.
33  Copies of the notice, on forms 
provided by the Regional Director for Region 29, after 

being signed by the Respondent™s authorized representa-
tive, shall be posted by the Respondent and maintained 
for 60 consecutive days in conspicuous places, including 

all places where notices to employees are customarily 
posted.  In addition to physical posting of paper notices, 
notices shall be distributed electronically, such as by     

e-mail, posting on an intranet or an internet site, and/or 
other electronic means, if 
the Respondent customarily 
communicates with its em
ployees by such means.
34  Rea-
sonable steps shall be taken by the Respondent to ensure 
that the notices are not altered, defaced, or covered by 
any other material.  The Resp
ondent shall also duplicate 
and mail, at its own expense, 
a copy of the notice to all 
employees employed by the Respondent at any time 
since June 8, 2004. 
(f) Within 21 days after service by the Region, file 
with the Regional Director 
a sworn certification of a re-
sponsible official on a form provided by the Region at-
testing to the steps that the Respondent has taken to 
comply. 
 MEMBER HAYES, dissenting. 
Based on the particular facts of this case, I would find 
that the Respondent lawfully refused to immediately re-
instate the 48 economic strikers who failed to notify it, 
pursuant to a preexisting an
d facially nondiscriminatory 
call-in rule, that they would not be working on June 7, 
2004, after telling the Respondent, in response to a law-
ful prestrike poll, that they would be at work that day.  
                                                 33 If this Order is enforced by a ju
dgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-

tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
34 See J. Picini Flooring
, 356 NLRB 11 (2010). 
Contrary to the majority, I would find that the Respond-
ent has shown a sufficiently compelling business justifi-
cation for enforcing its call-in rule and that justification 
outweighs the minimal burden imposed on employees™ 

protected right to strike. 
In my view, the issue on 
remand from the Second Cir-
cuit1 is a narrow one.  It does not concern whether the 
Respondent could have enforced the call-in rule if it had 
not conducted a lawful survey in response to the Union™s 
8(g) strike notice.
2  It does not concern whether the Re-
spondent could have enforced a rule against someone 
who refused to reply to the survey.  It does not concern 
the legality of a call-in rule that would require an em-
ployee to give a reason for being absent from work.   It 
does not concern the kind of ﬁpermissionﬂ rule that has 

been found to be unenforceable.
   Simply stated, the call-
in rule here comes into play only 
after
 the Respondent 
conducted the lawful survey, 
as instructed by the state 
health department, and only for those aides who an-
swered that they would work on June 7, then failed to do 
so without giving notice. 
In Savage Gateway Supermarket
, 286 NLRB 180, 183 
(1987), enfd. mem. 865 F.2d 1269 (6th Cir. 1989), cited 
by the majority, the Board stat
ed that ﬁ[a]t least unless an 
employer shows that the busi
ness justification supporting 
a notice requirement is sufficiently compelling to out-
weigh unrestricted exercise of
 protected activity, it is not 
free to discharge an employee 
for failure to comply with 
that rule before engaging in such activity.ﬂ
3  Unlike the 
employer in 
Savage Gateway
, the Respondent here has 
clearly shown a ﬁsufficiently
 compellingﬂ business justi-
fication for requiring compliance with its call-in rule.  As 
the Second Circuit pointed out, ﬁIf [the Respondent] 
could not rely on the survey or the neutral call-in rule, 
the [Respondent] (not to mention its clients, many with 

serious needs) could be in a state of limbo, with some-
where between zero and 1300 aides potentially going on 
strike.ﬂ4  Whether intentional or not, the survey answers 
                                                 1 NLRB v. Special Touch Home Care Services
, 566 F.3d 292 (2d Cir. 
2009). 
2 The majority suggests that there is no evidence that the Respondent 
provided the required nonretaliation assurances to employees for a 
lawful survey.  Inasmuch as there 
was no allegation that the survey was 
unlawful, there was no reason 
to introduce such evidence. 
3 See also 
Republic Aviation v. NLRB
, 324 U.S. 793, 803 fn. 10 
(1945).  The balancing of interests te
st represented by this precedent for 
employer plant rules is distinguishable from the well-established prin-
ciple that, even in the absence of a faci
ally legitimate work rule
, a strike 
by employees is ﬁindefensibleﬂ and unprotected if the employees fail to 

take reasonable precautions to prevent damage or injury from foreseea-
ble imminent danger due to 
sudden cessation of work.  
Marshall Car Wheel & Foundry Co.
, 107 NLRB 314 (1953), enf. denied 218 F.2d 
409 (5th Cir. 1955). 
4 566 F.3d. at 299. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 14of the 48 aides mislead th
e Respondent in arranging for 
alternative home care coverage for its clients, who suffer 
from a wide range of physical and mental conditions 
ranging from depression to diabetes to post-stroke partial 

paralysis.  Although the aides do not provide medical 
services for clients, they ar
e often the only individuals 
available to remind clients of the need to take medication 

and to observe and report symptoms of immediate dis-
tress such as dizziness and chest pains. 
Further, while the Respondent does have a pool of on-
call aides to cover a client assignment in the event of a 
regularly assigned aide™s absence, it is difficult for the 
Respondent to know of the need to provide such cover-
age at remote client sites if the assigned aide does not 
give advance notice in compliance with the call-in rule.  

Because of the 48 aides™ fail
ure to provide such notice 
after stating they would work on June 7, five clients re-
ceived no coverage and some 
others received delayed or 
partial coverage. 
The corresponding burden on
 employees™ exercise of 
their statutory right to strike is minimal.  The employees 

who originally responded that they would be at work 
could still engage in this activity by complying with the 
call-in rule, and they could do so without disclosing the 

reason for their absence.  Th
e majority™s position that the 
Respondent may not enforce a nondiscriminatory call-in 
rule to the extent of requiring an employee to correct a 

misleading answer to a lawful poll effectively means that 
employees need not honestly answer the poll in the first 
place.  Indeed, the majority position gives unions and 

their employee supporters the 
opportunity to increase the 
disruptive impact of a strike by deliberately giving false 
answers in response to a poll, thus eviscerating the poll 
as an effective aid in arranging for continuing patient 
care. My colleagues clearly dislik
e the notion that health 
care employers should be able to conduct such a poll in 
the first place, but their appro
ach puts these employers in 
worse position than in other industries.  I agree with my 
colleagues that, in striking 
a careful balance between 
competing heath care industry interests,  Congress did 

not impose any special statutory notice requirements on 
employees (as opposed to the 8(g) and (d) notice re-
quirements imposed on labor organizations).  However, 

neither did Congress confer any special immunity on 
health care employees from 
employer notice require-
ments that would be enforceable, based on a sufficiently 

compelling business justification, in any other industry 
subject to the Act.  That is effectively what the majority 
opinion does today.  Accordingly, I dissent. 
APPENDIX NOTICE TO EMPLOYEES
 POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
FEDERAL LAW GIVES YOU THE RIGHT TO 
Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT fail or refuse to immediately reinstate 
economic strikers who offered to return to work to their 

former positions of employment or to substantially 
equivalent positions of employment. 
WE WILL NOT interrogate employees about their sup-
port or activities for New York™s Health & Human Ser-
vice Union 1199, SEIU. 
WE WILL NOT in any like or related manner interfere 
with, restrain, or coerce empl
oyees in the exercise of the 
rights guaranteed them by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, offer to those strikers who have not yet returned 
to their former jobs, or those who have had their hours or 
other terms and conditions of employment changed since 
the strike, immediate and full reinstatement to their for-
mer positions of employment or, if those jobs no longer 

exist, to substantially equivalent positions, without prej-
udice to their seniority or any other rights or privileges 
previously enjoyed. 
WE WILL make whole, with interest, the 47 strikers for 
any loss of earnings and other benefits suffered as a re-
sult of our refusal to reinstate them to their former jobs. 
WE WILL, within 14 days from the date of the Board™s 
Order, expunge from our records all reference to the un-
lawful actions taken against the 47 discriminatees, and 
WE WILL
, within 3 days thereafter, advise them in writing 
that this has been done and that these actions shall not be 
used against them in any way. 
SPECIAL TOUCH HOME CARE SERVICES, INC.  